﻿On behalf of the delegation of Paraguay, I am pleased to welcome the new Member States of Saint Vincent and the Grenadines and Zimbabwe to our community of nations.
205.	The long list of items on the agenda of the present session of the General Assembly contains a few of undoubted interest to my country, such as the United Nations Special Fund for Land-locked Developing Countries; the Third United Nations Conference on the Law of the Sea; the draft international convention against the recruitment, use, financing and training of mercenaries; the banning of nuclear weapons in Latin America and other continents, as well as related questions; development and international economic co-operation with all their implications; the draft articles on most-favoured-nation clauses and so on. The delegation of Paraguay will be setting forth its views on those and other questions. This should, of course, not be taken to imply a lack of interest—for of course we are interested to some degree—in all the other agenda items.
206.	Having offered this brief clarification, in the interest of the brevity that should mark what is termed the general debate, I am pleased to make mention of the positive contribution of my country throughout the long period that has passed since Paraguay, with 49 other countries, signed the Charter in San Francisco. Since then, we have watched this Organization grow and our words have never strayed from the ideals which attended its birth.
207.	We are a peace-loving people. In two world wars, we have defended our honour, our land and our rights with bravery.
208.	Our country is no improvisation. Our international identity has deep roots in the history of America, and the name of my country is synonymous with firmness, decisiveness and crystal clarity in its dealings with other nations. We have a keen sense of friendship and co-operation, as well as an inflexible and inveterate instinct for independence and uprightness.
209.	Thanks to those qualities of the Paraguayan people, the Government of President Stroessner has been able to give our country an unprecedented and unparalleled rate of growth in progress and prosperity, in a climate of peace, with guarantees for the essential rights of the human person. Paraguay, which is governed by a modern Constitution democratically adopted in 1967, enjoys the free interplay of political parties and, at the present time, boasts an annual growth rate of 10.5 per cent, the highest on the continent, and perhaps in the entire world; our foreign public debt situation is sound, our rate of exchange with the dollar having remained unchanged since 1960; we keep within our public budget in a satisfactory manner, and our unemployment rate is practically nil. Eighty percent of the population can read and write, and education and public health receive priority attention from the Government; indeed, sizeable portions of our budgets are allocated to those areas. The large projects in Itaipu and Yacyreta, the expenses for which we share with Brazil and Argentina respectively, will make Paraguay a leading producer of electric energy.
210.	I take the liberty of providing the Assembly with this brief outline of the general situation in Paraguay today because it is essential that we all get to know one another at first hand and in a straightforward manner, especially those of us who do not utilize the secrets of mercenary propaganda and who do not have the economic or political power to stop that kind of propaganda. This is a universal forum where there must be not only a legitimate desire for peace but also an honest desire to speak the truth. We are a responsible, respectable country which has rightly earned its place in the civilized world.
211.	Barely two weeks ago, the city of Asuncion, the capital of my country, was the scene of a barbarous act of terrorism in which General Anastasio Somoza Debayle, ex-President of the Republic of Nicaragua, was brutally assassinated.
212.	That heinous murder, so alien to the peaceful life that the institutions of Paraguay have enjoyed for more than a quarter of a century, elicited vigorous repudiation, quite apart from the question of who were morally or materially responsible, and quite apart from their motives.
213.	That infamous act of aggression had one novel feature typical of terrorism: the civilian population was placed on the brink of disaster of incalculable dimensions, for the savage and dastardly act was perpetrated in the full light of day, right in the middle of the city.
214.	In 1947, international communism, in league with opponents of our regime who had become docile instruments, attempted to set up a Marxist regime in my country. This resulted in an armed clash that lasted nearly half a year, but was put down thanks to the indomitable will of the Republican National Association and the Colorado Party, which closed ranks with the loyal and uncontaminated army. In 1959 and 1960 armed gunmen, who had been clandestinely infiltrated from abroad, once again tried by force of arms to impose Marxist dogma on Paraguay. No holds were barred in the bloody fighting which ensued, which was marked by the ferocity of the attackers. But it was all to no avail, because not only was there no response from the rural population of my country, but, more importantly, the perpetrators were identified and severely punished by the very peasants whose lives and property had been so heedlessly assaulted. Thus this is not the first time that my country has been the victim of aggression.
215.	On this last occasion the entire citizenry in a variety of ways condemned the crime perpetrated in Asuncion, and both Houses of the National Congress, in a genuine expression of the popular will, unanimously adopted pertinent legislative resolutions. The Chamber of Deputies expressed its "firmest determination not to compromise or falter in the struggle to preserve the immutable principles of Western Christian civilization". The Senate, for its part, after referring to the refugee status of the principal victim, declared that:
"... from the material evidence and the data thus far collected, there is ample reason to conclude that the assassination was conceived and decided upon abroad; that it was executed by foreigners, with weapons brought in clandestinely for this purpose, and that their motives, which are foreign to our country, were at variance with its customs, its respect for human rights, and the democratic nature of its political struggles. Therefore, irrespective of the cause motivating the crime, this criminal act constitutes a barbaric act of aggression by international terrorism against Paraguay. It disrupted the public tranquillity in our country with unprecedented bloodshed and has sullied our image, although it is obvious that it was nothing other than an act of political spite and vengeance on the part of other countries".
216.	By way of additional information, I should like to bring to the attention of this Assembly the fact that the Government of Paraguay has decided to suspend diplomatic relations with the Nicaraguan Government of National Reconstruction.
217.	This decision was based on a number of clues pointing to the participation of the Sandinista Movement of Nicaragua in the crime perpetrated on Paraguayan territory against the ex-President of Nicaragua.
218.	There was also presumption and obvious bad faith in the remarks made by a member of that governing Junta, Rafael C6rdova Rivas, who, in a statement on 17 September 1980, made grave threats against the chief magistrate of the Republic of Paraguay, which was a provocation of the Paraguayan people that had elected him, in free elections and by an overwhelming majority, as their chief of State.
219.	Article 3 of the Universal Declaration of Human Rights says that "Everyone has the right to life, liberty and security of person", and article 14 says that "Everyone has the right to seek and to enjoy in other countries asylum from persecution", while, under articles 10 and 11, only judicial action can impede that right; and article 30 says that no State, group or person has the right "to engage in any activity or to perform any act aimed at the destruction of any of the rights and freedoms set forth herein".
220.	Consequently, with justified indignation, I wish, on behalf of my country and in the name of human rights, to express in this Assembly our most vigorous protest and repudiation of that terrorist act.
221.	We must ask ourselves whether mankind, represented in this Assembly, has suicidal tendencies. A well- known military leader of the United States, Douglas MacArthur, once said that, in the final analysis, the reason for all failures is that one "arrived too late".
222.	May time not work in favour of barbaric acts and may God kindle a ray of common sense and hope in our consciences. That is Paraguay's hope, so that the current session of the General Assembly, guided by the well-known diplomatic experience and personal qualities of its President, Mr. Rudiger von Wechmar, will become a landmark in the difficult task of maintaining international peace and security.

